Citation Nr: 1130270	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  08-19 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder.

2.  Entitlement to service connection for a foot disorder.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an initial rating greater than 50 percent for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1958 to April 1960.  He also had a period of service in the U.S. Army Reserves with a termination date of April 9, 1964, with probable unverified periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the above claims.  In March 2010, the Board remanded the matter to the RO for the purpose of verifying the Veteran's periods of service with the U.S. Army Reserves, obtaining any service treatment or personnel records for any Reserve service, and providing the Veteran with VA examinations for his claimed foot, respiratory, and audio disorders.  In May 2011, the RO granted service connection for hearing loss and assigned a 50 percent rating, effective September 7, 2006.  As such, service connection for hearing loss is no longer before the Board.  However, the Veteran's representative formally disagreed with the rating assigned for service-connected bilateral hearing loss in the June 2011 Written Brief Presentation such that the issue of entitlement to a higher initial rating for bilateral hearing loss is addressed in the remand portion of the decision below.  The matter was returned to the Board in June 2011. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for tinnitus an entitlement to an initial rating greater than 50 percent for service-connected bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran's respiratory disorder was not manifested during active service or until many years thereafter, nor is the currently diagnosed respiratory disorder otherwise causally related to such service. 

2.  The Veteran's foot disorder was not manifested during active service or until many years thereafter, nor is the currently diagnosed foot disorder otherwise causally related to such service. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a respiratory disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  The criteria for entitlement to service connection for a foot disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  An RO letter dated September 2006 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b), as stated above.  In light of the denial of the Veteran's claims for service connection for a respiratory disorder and foot disorder, no disability rating or effective date can be assigned, so there can be no possibility of prejudice to the Veteran under the holding in Dingess.

VA also has a duty to assist a claimant in obtaining evidence to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty includes assisting the Veteran in the procurement of service treatment records, other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

Here, the RO has obtained the Veteran's available service treatment records and private treatment records.  In March 2007, VA sent the Veteran a letter notifying the Veteran that his military records may have been destroyed in the fire at the National Archives and Records Administration in 1973 and requesting that he submit any records in his possession and/or provide VA with the location and approximate time, within a two month date range, of any in-service treatment for his claimed disabilities; his unit assignment; and the name and location of the dispensary, aid station, or hospital where the treatment was provided.  The Veteran was also informed of the types of evidence that can serve as evidentiary substitutions for service records and asked to submit any such records in his possession.  The Veteran replied in March 2007 and stated that he did not have any service medical records in his possession.  He also returned the Request for Information Needed to Reconstruct Medical Data, but did not provide sufficiently specific data to allow VA to obtain those records, i.e. the Veteran provided a two year date range and no identifying information other than the name of the country, Korea, with regard to the name and location of the hospital, dispensary, or medical facility where he was treated.  As such, VA was unable to determine whether any clinical records exist for the Veteran, as noted on the May 2010 Request for Information response.  In accordance with the Board's March 2010 Remand order, VA obtained the Veteran's available service personnel records for his service with the U.S. Army Reserves in May 2010.  

The Board finds that VA has obtained all the Veteran's available service treatment and personnel records that have been adequately identified by the Veteran.  See 
38 C.F.R. § 3.159(c)(2)(i); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that VA fulfilled duty to assist where it advised Veteran that evidence was obtainable only if the Veteran could provide additional information and two attempts were made to retrieve information despite the scarcity of data furnished by the Veteran).  Furthermore, the Board finds that any further attempt to locate any other existing service treatment records would be futile.  VA has submitted multiple requests for the records and has been informed by the custodian that all records pertaining to the Veteran's active and Reserve service have been provided, notified the Veteran of the possible lack of availability of the records, requested that the Veteran submit any records in his possession, and informed the Veteran of other alternate forms of evidence.  See 38 C.F.R. § 3.159(c)(2); Daye v. Nicholson, 20 Vet. App. 512 (2006) (holding that when VA cannot locate records, it must advise Veteran to submit alternative forms of evidence and should assist him in obtaining records from other sources); Cuevas v. Principi, 3 Vet. App. 542, 548 (2002).  The Veteran has not identified any additional relevant records that VA failed to obtain.  

Lastly, in accordance with the Board's March 2010 Remand order, a VA examination was conducted in September 2010 in which the examiner reviewed the claims file, considered the Veteran's history of disability, and conducted appropriate examinations.  As this exam was accurate, descriptive, and based on the complete medical record, including the Veteran's lay assertions, VA has fulfilled any duty to provide a thorough and contemporaneous medical examination. 

As discussed above, the Board is satisfied that the RO has substantially complied with the Board's March 2010 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The Board directed the RO to obtain the Veteran's personnel and treatment records for any verified period of service with the U.S. Army Reserves and to provide him with appropriate VA examinations.  In this regard, as discussed above, the RO fulfilled VA's duty to assist the Veteran in obtaining relevant records and provided the Veteran with the requested examinations in September 2010.  The Veteran's claims were readjudicated in May 2011.

The duty to assist has been satisfied as there is no reasonable possibility that any further assistance to the Veteran by VA would serve any useful purpose.  See 
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); Canlas v. Nicholson, 21 Vet. App. 312 (2007); Forcier v. Nicholson, 19 Vet. App. 414 (2006); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that there is no basis for a remand when no benefit would flow to the Veteran).  Therefore, because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


II.  Service Connection

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.306.  "[I]n order to establish service connection or service-connected aggravation for a present disability the veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. 
§ 3.303(d). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Thompson v. Gober, 14 Vet. App. 187, 188 (2000); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran's complete service personnel records and service treatment records were not available for review at this time, as his service records appear to have been destroyed in the fire at the National Personnel Records Center in St. Louis, Missouri in July 1973.  Under such circumstances, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's treatment records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

No presumption, either in favor of the claimant or against VA, arises when there are lost or missing service records.  See Cromer, 19 Vet. App. at 217-18 (Court declined to apply an "adverse presumption " against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown).  

In making all determinations, the Board must fully consider the lay assertions of record.  A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A layperson is also competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Veteran contends that he was exposed to cold weather and toxic fumes while serving as a welder in Korea and that, as a result, he currently suffers from a respiratory and foot disorder.  The Veteran's service personnel records confirm that he served as a welder-blacksmith in Korea during his period of active service.  See DD-214; Record of Assignments.  At the outset, the Board concedes exposure to toxic fumes and cold weather during active service.  In May 2010, the Veteran submitted a statement asserting that he breathed fumes from welding during service in Korea and in the Reserves.  The Veteran's statements are credible as they are supported by the evidence of record and are consistent throughout the record.  Furthermore, the September 2010 VA examiner determined that the Veteran was, by definition, exposed to some potentially toxic fumes during his active duty welding activities.  Therefore, the Board concedes exposure to toxic fumes during service.  As the Veteran's statements regarding the cold weather in Korea are credible, and he is competent to testify to matters observable with the senses, such as cold, the Board finds that the Veteran was exposed to cold weather in service.  See Layno v. Brown, 6 Vet. App. 465, 471 (1994).   

The Veteran's available service treatment records do not show treatment for a foot or respiratory disorder, but the post-service medical evidence shows treatment and hospitalization for several respiratory disorders, including chronic respiratory failure, asthmatic bronchitis, chronic obstructive pulmonary disease (COPD), and pneumonia.  See February 2002 to April 2006 Knoxville Internal Medicine Consultants records.  At a September 2010 VA examination, the examiner diagnosed the Veteran with COPD that is both severe and oxygen dependent.  Therefore, the Board finds that the Veteran does have a current respiratory disorder.

With regard to his feet, the VA examiner diagnosed the Veteran with degenerative joint disease, edema, onychomycosis of the nails bilaterally, left foot cellulitis, and fracture of the left great toe.  Therefore, the Board finds that the Veteran has a current foot disorder.  

It should be noted that the records also show treatment for left foot ecchymosis, or a small hemorrhagic spot in the skin or mucous membrane, forming a nonelevated, rounded or irregular, blue or purplish patch.  See April 2003 and May 2003 Knoxville Internal Medicine Consultants records; see also See Dorland's Illustrated Medical Dictionary 1094 (28th ed. 1994) (defining ecchymosis).  The treatment notes indicate that the Veteran injured his left foot causing swelling, redness, and bruising.  A blister was present, but overall the Veteran was noted to be doing quite well.  As the treatment records clearly attribute this diagnosis to an acute incident where the Veteran stumbled after feeling dizzy and the blister was "basically resolved" at the Veteran's follow-up appointment, the Board finds that the medical evidence of record clearly shows that this injury was not related to active service such that no further discussion of this particular injury is necessary.    

In September 2010, the Veteran was provided with a VA examination of his respiratory disorder and feet.  The examiner reviewed the Veteran's medical history and noted that he began having shortness of breath in 1975 that become progressively worse.  The examiner noted that the Veteran suffered from pneumonia in 2000 and 2006.  A chest x-ray showed a calcified granuloma of the right lower lobe and flattening of the diaphragms and changes indicative of COPD.  A pulmonary function test was also scheduled, but the Veteran was unable to cooperate with performing the test so no accurate data was submitted.  The examiner, while sympathetic to the Veteran, provided the opinion that no current respiratory disorder was caused by or had its onset during active service, nor is it related to any in-service disease, event, or injury, including toxic fumes and cold weather.  The examiner explained that the literature does not support attributing any known significant respiratory disorder to brief exposures in non-smoking welders.  He also explained that cold weather would not have played any significant etiological role in his current COPD. 

In August 2008, the Veteran submitted a statement asserting that he believed his lung problems could be related to either breathing fumes while welding or the cold weather.  He also asserted that his civilian welding jobs did not involve any welding or breathing of toxic fumes, and that the military was the only place where he was exposed to such substances.  

With regard to any foot disorder, the September 2010 VA examiner provided the opinion that any current foot disorder was less likely than not related to active military service as the signs and symptoms related by the Veteran, such as painful motion, swelling, and tenderness, are more consistent with the effects of diabetic sensory neuropathy and advanced age.  Furthermore, the examiner noted that, by his own account, the Veteran treated himself, did not seek care, and did not miss duty due to his foot problems in service.  

The examination report notes that the Veteran attributed his symptoms to exposure to cold wet weather.  He described stiff, aching feet with discomfort and burning.  The date of onset is listed as 1959, and the course since onset is listed as progressively worse.

In weighing the competent and credible evidence of record, the Board finds that the preponderance of the evidence is against finding that any diagnosed respiratory condition or diagnosed foot disorder is related to the Veteran's active military service.  Although the evidence establishes the existence of current respiratory and foot disorders and exposure to toxic fumes and cold in service, the weight of the evidence is against finding that a causal relationship between the present disability and any injuries incurred during service.  The Board notes that the Veteran contends that his respiratory disorders and foot disorders are related to his cold exposure and toxic fume exposure during service.  However, the issue of the etiology of the Veteran's respiratory disorders and foot disorders is a medical question requiring medical expertise such that the Veteran is not competent to testify to the cause of those medical disorders.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  

Furthermore, the VA examiner provided opinions that the Veteran's foot and respiratory disorders were not related to breathing fumes and/or exposure to cold during service.  These opinions were based on thorough examinations, full consideration of the Veteran's reported medical history, and a review of the claims folder, and justified with a factually accurate, fully articulated, and sound analysis based on a review of the relevant medical literature and the examiner's own medical experience.  Therefore, as the preponderance of the evidence is against the Veteran's claims for service connection for a respiratory disorder and foot disorder, the benefit of the doubt rule does not apply and the claims must denied.  Gilbert, 1 Vet. App. 53-56.


ORDER

Service connection for a respiratory disorder is denied. 

Service connection for a foot disorder is denied. 


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

On remand, the RO should obtain a supplemental VA audiological opinion or, if necessary, schedule the Veteran for an additional VA audiological examination, as the October 2010 examination report is not sufficient upon which to base a decision with regard to this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Specifically, the examination report states that there is no claim for tinnitus.  As such, no opinion was provided with regard to the Veteran's claim for service connection for tinnitus, contrary to the directives in the March 2010 Remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).  This omitted opinion should be obtained on remand.   

Additionally, in Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that when an appellant files a timely NOD and there is no issuance of a statement of the case (SOC), the Board should remand, rather than refer, the issue to the RO for the issuance of an SOC.  In a May 2011 rating decision, the RO granted service connection for bilateral hearing loss, with an evaluation of 50 percent, effective September 7, 2006.  The Veteran's representative submitted his disagreement with this decision, contending that the Veteran should be awarded a higher disability rating in June 2011.  Therefore, as Notice of Disagreement has been submitted, a Statement of the Case (SOC) must be issued before the Board can proceed with the adjudication of this claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The Board requests that an addendum to the October 2010 VA examination report be obtained from the same examiner who conducted the October 2010 examination, if possible.  If the same examiner is not available, a different examiner should be asked to review the claims folder and provide the requested opinion.  In the alternative, if necessary to provide the requested opinion, the Veteran should be provided with an additional VA audiological examination.  

Based on the review of this Remand and the claims folder, to include consideration of the Veteran's lay statements of record, the examiner should state whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that any current tinnitus had its onset during active service or is related to any in-service disease, event, or injury, to include noise exposure and/or pressure injuries from flying on planes.  

The examiner should also state whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that any current tinnitus was either (a) caused by or (b) aggravated by the Veteran's service-connected hearing loss.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.
 
2.  Issue an SOC concerning the Veteran's disagreement with the initial rating assigned for his service-connected hearing loss in the May 2011 rating decision.  He should be informed that a timely substantive appeal must be filed to perfect his appeal as to this issue.  

3.  Finally, readjudicate the Veteran's claim for entitlement to service connection for tinnitus.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


